UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1454



BETTY L. LOVE,

                                             Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF LABOR; MADELINE
O'BRIEN; ANTHONY SANCHEZ; CARY LEVANTHAL;
DUANE A. CEASAR; DEBBIE ANDERSON; PATRICIA D.
COLEMAN; MABLE E. MACKALL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
96-3554-S)


Submitted:   August 14, 1997              Decided:   August 20, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Betty L. Love, Appellant Pro Se. Allen F. Loucks, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing her

civil action for lack of jurisdiction. See Fed. R. Civ. P.
12(b)(1). We have reviewed the record and the district court's

opinion and find no reversible error. To the extent Appellant

alleges a claim under the Federal Tort Claims Act, the district

court lacked jurisdiction because she failed to file an adminis-

trative claim with the appropriate federal agency. See 28 U.S.C.
§ 2675(a) (1994); Ahmed v. United States, 30 F.3d 514, 516 (4th

Cir. 1994) (requirement of filing an administrative claim is juris-

dictional and may not be waived). To the extent Appellant alleges

a claim under the Federal Employees Compensation Act (FECA), the
district court lacked jurisdiction to review such claims. See 5
U.S.C. § 8128(b) (1994); Hanauer v. Reich, 82 F.3d 1304, 1307 (4th
Cir. 1996) (absent the agency exceeding its scope of authority,

judicial review of FECA claims is barred).
     Accordingly, we affirm. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2